      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 1 of 11




 1   WO
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7                                             )    No. CV-19-05426-PHX-SPL
      Leslie Sayers-Russell,
 8                                             )
                                               )
                         Plaintiff,            )    ORDER
 9                                             )
      vs.
10                                             )
                                               )
      Southwest Airlines Company,              )
11                                             )
12                       Defendant.            )
                                               )
13                                             )

14   I.       BACKGROUND
15            Plaintiff Leslie Sayers-Russell worked as a Field Instructor for Defendant
16   Southwest Airlines Company. (Doc. 1 at ¶ 7). In December of 2016, Plaintiff filed charges
17   of discrimination and retaliation with the Equal Employment Opportunity Commission
18   (EEOC) alleging adverse treatment based on her sex by her direct supervisor Paul
19   DiDomenico and Southwest’s Regional Manager Darrell Gora. (Doc. 1 at ¶ 14). The
20   charges were resolved through a Mediation Agreement dated January 31, 2017. (Doc. 1 at
21   ¶ 14).
22            Plaintiff now alleges that beginning in January of 2019 “management, specifically
23   Mr. DiDomenico began criticizing Plaintiff unfairly for her work.” (Doc. 1 at ¶ 21).
24   Plaintiff says DiDomenico “sent a critical email to Plaintiff about her not having completed
25   the training conducted on January 28, 2019 within the allotted time.” (Doc. 1 at ¶ 22).
26   Plaintiff alleges she told DiDomenico before the training that she would not be able to
27   complete it on time, and that he told her she would “own” her decision, which she took as
28   consent to exercise her professional judgment and instead finish it the following day. (Doc.
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 2 of 11




 1   1 at ¶ 23). Plaintiff also alleges DiDomenico “criticized Plaintiff for leaving work early
 2   [one] day” and “criticized her for not first informing him of her early departure,” but “did
 3   not criticize the male employees for that similar conduct which was standard practice.”
 4   (Doc. 1 at ¶ 27). Further, DiDomenico pointed out she inaccurately logged her “Dracula”
 5   (timekeeping) data entry, which she thereafter corrected. (Doc. 1 at ¶ 28). Finally, Plaintiff
 6   alleges DiDomenico “criticized her performance in a Commodity Tracking Training
 7   course.” (Doc. 1 at ¶ 35). On June 28, 2019, Plaintiff was terminated. (Doc. 1 at ¶ 40). On
 8   October 17, 2019, Plaintiff filed a Complaint in this Court alleging Title VII Discrimination
 9   and Retaliation. (Doc. 1 at 8-9). Plaintiff alleges the reasons identified in her termination
10   letter are pretextual. (Doc. 1 at ¶ 44).
11          On November 6, 2020, Defendant filed this Motion for Summary Judgment.
12   (Doc. 51). Defendant alleges it is entitled to summary judgment on the discrimination claim
13   because Plaintiff “cannot produce sufficient evidence for a reasonable jury to conclude that
14   Southwest’s reasons for her termination were a pretext for intentional discrimination.”
15   (Doc. 51 at 2). Defendant further argues “there is no evidence that any male employees
16   who worked under Mr. DiDomenico engaged in similar conduct.” (Doc. 51 at 8).
17   Regarding the retaliation claim, Defendant alleges it is entitled to summary judgment
18   because Plaintiff “cannot produce sufficient evidence for a reasonable jury to conclude that
19   it terminated her employment because she filed a discrimination charge over three and a
20   half years earlier.” (Doc. 51 at 2).
21          In her Response, Plaintiff argues similarly situated male employees were treated
22   more favorably because “the conduct for which Plaintiff was terminated is similar to, or
23   less egregious than, conduct engaged in” by other male Flight Instructors with the same
24   job duties. (Doc. 55 at 6). Plaintiff also argues Defendant’s “asserted reasons for Plaintiff’s
25   termination are merely pretext for discrimination and retaliation.” (Doc. 55 at 9).
26   Specifically, Plaintiff alleges the proffered reason for her termination of failing to finish
27   her training in a single day is pretextual because “there was no directive” and rather
28   “Plaintiff was told to do what she needed to do and that she would own the decision.” (Doc.


                                                   2
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 3 of 11




 1   55 at 10). Plaintiff also argues the proffered reason of her leaving early without notifying
 2   her supervisor is pretextual because “there was no expectation that FIs should notify Mr.
 3   DiDomenico of an early departure until a new policy took effect on July 1, 2019.” (Doc.
 4   55 at 10). Similarly, plaintiff argues her inaccurate “Dracula” entry was a pretextual reason
 5   for her termination because “FIs were not expected to even fill out DRACULA on a daily
 6   basis, so long as it was accurate by the end of the month.” (Doc. 55 at 11). Finally, Plaintiff
 7   argues the complaints about her “lack of knowledge and hostile demeanor” at her
 8   Commodity Tracking Training (“CTT”) course are pretextual because, among other
 9   reasons, she was denied the opportunity to shadow someone before conducting the training
10   but another male FI was permitted to do so. (Doc. 55 at 11-12). Regarding the retaliation
11   claim, Plaintiff argues the three-year time period between the EEOC charge and Plaintiff’s
12   termination does not defeat the causal link required for retaliation, and instead a factual
13   issue remains “in light of the timing and surrounding circumstances.” (Doc. 55 at 14).
14   II.    LEGAL STANDARD
15          Summary judgment is appropriate if “the movant shows that there is no genuine
16   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
17   Fed. R. Civ. P. 56(a). A party seeking summary judgment always bears the initial burden
18   of establishing the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett,
19   477 U.S. 317, 323 (1986). The moving party can satisfy this burden by demonstrating that
20   the nonmoving party failed to make a showing sufficient to establish an element essential
21   to that party’s case on which that party will bear the burden of proof at trial. See id. at 322–
22   23. When considering a motion for summary judgment, a court must view the factual
23   record and draw all reasonable inferences in a light most favorably to the nonmoving party.
24   Leisek v. Brightwood Corp., 278 F.3d 895, 898 (9th Cir. 2002).
25   III.   ANALYSIS
26          A. Discrimination
27          Defendant first seeks summary judgment on Plaintiff’s discrimination claim. Under
28   Title VII, it is unlawful for an employer “to discriminate against any individual with respect


                                                    3
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 4 of 11




 1   to his compensation, terms, conditions, or privileges of employment, because of . . . sex.”
 2   42 U.S.C. § 2000e–2(a)(1). To survive summary judgment on her sex discrimination claim,
 3   Plaintiff must show that (1) she belongs to a protected class, (2) she was qualified for the
 4   position, (3) she was subject to an adverse employment action, and (4) similarly situated
 5   individuals outsider her protected class were treated more favorably. McDonnell Douglas
 6   Corp. v. Green, 411 U.S. 792, 802 (1973). The burden of production, but not persuasion,
 7   then shifts to Defendant to articulate some legitimate, nondiscriminatory reason for the
 8   challenged action. Id. If Defendant does so, Plaintiff must show that the articulated reason
 9   is pretextual “either directly by persuading the court that a discriminatory reason more
10   likely motivated the employer or indirectly by showing that the employer’s proffered
11   explanation is unworthy of credence.” Texas Dep’t of Community Affairs v. Burdine, 450
12   U.S. 248, 256 (1981).
13          It is undisputed that Plaintiff, a female, is a member of a protected class. It is also
14   not disputed that Plaintiff was qualified for the Field Instructor position,1 and that Plaintiff
15   suffered an adverse employment action.2 The sole issue in dispute is whether similarly
16   situated individuals were treated more favorably.
17          “[I]ndividuals are similarly situated when they have similar jobs and display similar
18          1
              Defendant characterizes this element of the McDonnel Douglas framework as
19   whether Plaintiff “was performing her job satisfactorily.” (Doc. 51 at 6). However, this
20   element asks whether the employee has the necessary qualifications (i.e., training,
     experiences, education, etc.) for the job, based on objective criteria. See, e.g., Lynn v.
21   Regents of Univ. of California, 656 F.2d 1337, 1345 (9th Cir. 1981) (finding that the
     appropriate considerations for whether a plaintiff is “qualified” for a position are “those to
22
     which objective criteria can be applied, such as level of education, years of teaching
23   experience, in general and at the particular institution, and the publication of scholarly
     materials”). Defendant provides no facts or argument that Plaintiff was unqualified for her
24
     position under this framework, so the Court will treat this element as undisputed.
25          2
              Defendant argues Plaintiff “cannot show that the three incidents where Mr.
     DiDomenico criticized her constitute adverse employment actions.” (Doc. 51 at 7).
26   However, Defendant also concedes that “Plaintiff’s termination was an adverse
27   employment action.” (Doc. 51 at 7). Accordingly, regardless of whether the criticisms
     constitute adverse employment actions, there is no genuine dispute that Plaintiff did suffer
28   an adverse employment action (her termination)

                                                    4
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 5 of 11




 1   conduct.” Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 641 (9th Cir. 2003), as amended
 2   (Jan. 2, 2004) (citing Wall v. Nat’l R.R. Passenger Corp., 718 F.2d 906, 909 (9th Cir.1983)
 3   (district court did not err in concluding that plaintiff did not show he was treated less
 4   favorably than similarly situated employees because other employees had no disciplinary
 5   record)). This does not require the employees be “identical; they must simply be similar in
 6   all material respects.” Nicholson v. Hyannis Air Serv., Inc., 580 F.3d 1116, 1125 (9th Cir.
 7   2009) (quotation and citation omitted). And while “whether two employees are similarly
 8   situated is ordinarily a question of fact,” summary judgment may be granted when the
 9   undisputed evidence shows material differences. Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d
10   1151, 1157 (9th Cir. 2010) (citation omitted). The main issue presented here is whether
11   other Field Instructors engaged in similar conduct as Plaintiff.
12          Defendant argues there is no genuine issue of material fact that Plaintiff is not
13   similarly situated to the other Field Instructors because Plaintiff “does not know whether
14   any other female or male trainers were, like her, unable to complete their instructor-led
15   training in one session” and is not “aware of any other individuals who received negative
16   feedback from a Subject Matter Expert regarding their CTT.” (Doc. 51 at 8). Additionally,
17   Plaintiff “cannot point to any male instructors who left early without notifying their
18   supervisor, overstated their hours, and ignored their supervisor’s explicit request for an
19   explanation.” (Doc. 51 at 8).
20          First, there remains a genuine issue of material fact regarding whether other Field
21   Instructors routinely left work early without notifying DiDomenico. Defendant alleges
22   DiDomenico had given the Field Instructors “guidance . . . to advise via Verbal, call, text,
23   or email, if they are leaving early so that [he] is aware if any questions arise” and that “all
24   other members of the team” follow the guidance. (Doc. 52 at 5). Plaintiff alleges the
25   guidance didn’t go into effect until July 1, 2019 (a mere three days after she was
26   terminated), but that before then it was “not standard practice” to let DiDomenico know
27   they were leaving early. (Doc. 52 at 5-6). For example, she alleges Travis Holt, another FI,
28   was “habitually late” and “frequently arrives late for his shift and leaves early.” (Doc. 56


                                                   5
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 6 of 11




 1   at 17). And David Vader, another Field Instructor, testified he was late to a shift one day
 2   and did not notify DiDomenico but was not disciplined. (Doc. 56 at 18); (Doc. 56-1 at 37).
 3   He also confirmed Plaintiff’s assertion that, before the formal change in policy, it was not
 4   standard to text or email DiDomenico when they left early. (Doc. 56-1 at 36).
 5          To be sure, Defendant provides several text messages from team members,
 6   including Plaintiff, notifying DiDomenico that they were leaving early. (Doc. 52-4 at 12-
 7   27). Further, DiDomenico testified in his deposition that he expected people to tell him if
 8   they were going to leave early. (Doc. 52-3) at 12). However, he did not testify as to whether
 9   that expectation was communicated to the team before the July 1, 2019 formal policy, or
10   how often team members in fact met that expectation. Further, Plaintiff testified that it was
11   more generally accepted to let the other FIs know they were leaving early but was not
12   necessary to tell DiDomenico. This notion is supported by one of her texts to DiDomenico,
13   where she states “We advised Dave. Wanted you to be aware.” (Doc. 54-2 at 26). Plaintiff
14   also told Defendant in her termination interview that she did not advise DiDomenico she
15   was leaving early because “nobody ever does that and that was never the expectation” and
16   that she had advised him about leaving work early before, “but for a different situation.”
17   (Doc. 54-2 at 33). Just because there is evidence that Field Instructors at times did notify
18   DiDomenico they were leaving early does not mean they would be admonished if they
19   failed to do so (at least before the formal guidance).
20          There is also an issue of fact regarding whether other Field Instructors were treated
21   more favorably after inaccurately logging their “Dracula” entries. Mr. Vader testified that
22   “the instruction on DRACULA was more of, you know, fill it out weekly. So some people
23   did it, you know, daily. Some people did it, you know, once a month. Some people did it
24   at the end of the week, you know, that type of thing. So it varied. There was no clear, you
25   know, guidance as far as when you were expected to do your DRACULA.” (Doc. 56-1 at
26   27). Instead, Vader explained that it was only important to “make sure you have your
27   DRACULA caught up for the month.” (Doc. 56-1 at 27). Further, Mr. Vader testified that
28   when he over-reported the number of hours he worked one day and then left early,


                                                   6
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 7 of 11




 1   DiDomenico merely “follow[ed] up and confirm[ed] the integrity of this reporting,” and
 2   Vader testified he had “never, ever ever been spoken to, ever, ever” about the time entry.
 3   (Doc. 56 at 18). Further, DiDomenico testified that he did not recall whether he disciplined
 4   Vader, and there is no documentation that he was disciplined. (Doc. 56 at 18).
 5          There also remains a dispute of fact regarding whether male Field Instructors were
 6   treated more favorably after receiving poor reviews on their trainings. Defendant points
 7   out that Plaintiff cannot identify other FIs who received negative feedback from a Subject
 8   Matter Expert regarding their CTT. (Doc. 52 ¶¶ 57-59). However, Plaintiff alleges that
 9   management “previously responded to reports of male Field Instructor’s poor performance
10   conducting the FLY training class, by assigning him alternative duties and job coaching”
11   and that the male Field Instructor “received no discipline or termination.” (Doc. 1 at ¶ 48).
12   Defendant denies this allegation. (Doc. 10 at ¶ 48). Further, one of the male Field
13   Instructors was permitted to shadow another instructor before conducting his own CTT.
14   (Doc. 56 at ¶ 55). When Plaintiff asked to shadow someone, she alleges she was denied the
15   request. (Doc. 56 at ¶ 55). Denying Plaintiff’s request to shadow someone before giving
16   the CTT but allowing another male coworker to do so casts doubt on Defendants’ argument
17   that the male Field Instructors were not similarly situated because they didn’t engage in the
18   same misconduct (i.e., poor training performance).
19          To be sure, Plaintiff admits she “does not know whether any other female or male
20   trainers were also unable to complete their instructor-led training in one session.” (Doc. 56
21   at ¶ 29). However, Defendant’s stated reason for her termination as it related to this training
22   session was her “failure to follow instructions.” (Doc. 56 at ¶ 62); (Doc. 52-4 at 43). But
23   Plaintiff alleges that, rather than directly ordering her to finish the training in one day,
24   DiDomenico told her she would “own the decision” to finish the training the next day
25   instead. (Doc. 56 at ¶ 22); (Doc. 56-1 at 23). Plaintiff took that to mean she should “do
26   what [she] needed to do.” (Doc. 56-1 at 23). In contrast, DiDomenico alleges he actually
27   told Plaintiff she would have to “own the decision and consequences” of not completing
28   the training. (Doc. 56 at ¶ 22). This is a genuine and material dispute. If Plaintiff’s version


                                                   7
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 8 of 11




 1   of the facts is accepted as true, reasonable jurors could find that Plaintiff did not fail to
 2   follow direct instructions.
 3           Accordingly, there remain genuine disputes of material fact regarding whether
 4   Plaintiff engaged in similar misconduct, but was treated less favorably, than the other male
 5   Field Instructors.
 6                  B. Retaliation
 7           “To make out a prima facie case of retaliation, an employee must show that (1) he
 8   engaged in a protected activity; (2) his employer subjected him to an adverse employment
 9   action; and (3) a causal link exists between the protected activity and the adverse action.”
10   Ray v. Henderson, 217 F.3d 1234, 1240 (9th Cir. 2000). It is undisputed that Plaintiff
11   engaged in protected activity when she filed her EEOC charge in 2016. It is also undisputed
12   that Plaintiff suffered an adverse employment action (her termination). Only the causal link
13   is at issue.
14           The causal link between the protected activity and the adverse action alleged to be
15   retaliatory must be “proved according to the traditional principles of but-for causation.”
16   Univ. of Texas Southwestern Med. Center v. Nassar, 570 U.S. 338, 360 (2013). In other
17   words, “Title VII retaliation claims require proof that the desire to retaliate was the but-for
18   cause of the challenged employment action.” Id. at 352 (citation omitted). Here, Plaintiff
19   must show that, but for her 2016 EEOC charge, Defendant would not have fired her.
20           Defendants sole causation argument centers around the fact that “Plaintiff’s
21   discrimination charge was resolved several years before her termination.” (Doc. 55 at 12).
22   While it is true that temporal proximity between the protected activity and the adverse
23   employment action is not, by itself, enough to establish causation, it does factor into the
24   equation. For example, Defendant cites Villiarimo, 281 F.3d at 1065 for the proposition
25   that a “[n]early 18-month lapse between protected activity and an adverse employment
26   action is simply too long, by itself, to give rise to an inference of causation.” (emphasis
27   added); see also Cooper v. Dignity Health, 438 F. Supp. 3d 1002, 1015 (D. Ariz. 2020)
28   (cited for the proposition that “given that the alleged adverse employment action ‘occurred


                                                   8
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 9 of 11




 1   more than five months after Plaintiff first requested an accommodation, the temporal
 2   proximity is not sufficient to create an inference of causation’”) (emphasis added); Foraker
 3   v. Apollo Group, Inc., 427 F. Supp. 2d 936, 943 (D. Ariz. 2006) (cited for the proposition
 4   that “an approximately six month ‘time lapse between Defendant’s knowledge of the
 5   protected activity and the decision to issue a sub-standard performance evaluation is too
 6   long, standing alone, to establish a prima facie case of retaliation’”) (emphasis added). But
 7   temporal proximity is not the only evidence of causation presented in this case.
 8          Plaintiff alleges she asked DiDomenico why he didn’t directly order her to finish
 9   her instructor-led training in one day, rather than telling her she would “own” her decision.
10   (Doc. 1 at ¶¶ 25-26). She alleges DiDomenico responded by saying he did not want her to
11   file another EEOC claim. (Doc. 1 at ¶¶ 25-26) (Doc. 56-1 at 39). Plaintiff documented this
12   conversation in her personal notebook, writing that DiDomenico said he “didn’t want her
13   going to the EEOC,” a conversation that she notes took place on March 1, 2019. (Doc. 56-
14   2 at 20). Though the EEOC complaint was filed three years before her termination,
15   evidence in the record indicates the complaint was referenced as recently as four months
16   before Plaintiff’s termination, and that DiDomenico still harbored resentment for the
17   EEOC complaint. Accordingly, there is a dispute of fact regarding whether, but-for
18   Plaintiff’s 2016 EEOC charge, Defendant would have terminated her.
19          C. Pretext
20          Defendant argues that “[e]ven if Plaintiff could establish a prima facie case of
21   discrimination, Southwest has articulated legitimate, nondiscriminatory reasons for her
22   discharge as described in her termination memorandum.” (Doc. 51 at 9). Defendant argues
23   “Plaintiff cannot show that those reasons were a pretext for unlawful retaliation.” (Doc. 51
24   at 12). The legitimate, nondiscriminatory reasons offered by Defendant are Plaintiff’s
25   failure to complete the training on the day it was supposed to be completed, her poor
26   reviews on the CTT, logging inaccurate hours in the company’s “Dracula” system, and
27   leaving early without notifying DiDomenico. (Doc. 52-4 at 31-36). Plaintiff alleges these
28   reasons are pretextual. (Doc. 1 at ¶ 44).


                                                  9
      Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 10 of 11




 1          “To demonstrate pretext, the complainant must show that a discriminatory reason
 2   more likely motivated the employer or that the employer’s proffered explanation is
 3   unworthy of credence.” Clarken v. Pritzker, No. CV-12-00907-TUC-BPV, 2015 WL
 4   1884012, at *9 (D. Ariz. Apr. 24, 2015), aff’d, 670 F. App’x 583 (9th Cir. 2016) (citing
 5   Warren v. City of Carlsbad, 58 F.3d 439 (9th Cir. 1984)). For many of the reasons already
 6   stated, there remain issues of fact regarding whether Defendant’s proffered reasons for
 7   terminating Plaintiff are legitimate or are instead pretextual.
 8          There is a dispute of fact regarding whether Defendant gave Plaintiff permission to
 9   exercise her judgment and end her training early. Reasonable jurors could differ on how to
10   interpret DiDomenico’s statement about Plaintiff “owning” her decision, and Plaintiff’s
11   version of the facts would tend to show that Plaintiff’s “failure to follow instructions” is a
12   pretextual reason for her termination. Similarly, there remain issues of fact regarding
13   whether other FIs were permitted to shadow other trainers while Plaintiff was denied that
14   opportunity, and whether other FIs received negative reviews on similar trainings without
15   being terminated. If so, Plaintiff’s poor reviews on her CTT as a reason for her termination
16   would be entitled to less credence. Finally, there are genuine issues of fact regarding
17   whether FIs routinely left work early without notifying DiDomenico first, and whether
18   other FIs incorrectly logged time into “Dracula” without punishment. Accordingly, there
19   remain genuine disputes of fact regarding whether Defendant’s proffered reasons for
20   terminating Plaintiff are legitimate nondiscriminatory reasons, or are instead pretextual.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                   10
     Case 2:19-cv-05426-SPL Document 59 Filed 01/15/21 Page 11 of 11




 1   IV.    CONCLUSION
 2          In sum, there are genuine disputes of material fact regarding whether other similarly
 3   situated employees were treated more favorably than Plaintiff, and whether Defendant’s
 4   proffered reasons for terminating Plaintiff are pretextual. Accordingly,
 5          IT IS ORDERED that Defendant’s Motion for Summary Judgment (Doc. 51) is
 6   denied.
 7          Dated this 15th day of January, 2021.
 8
 9                                                    Honorable Steven P. Logan
                                                      United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 11
